Title: To George Washington from the Creek Nation, 3 July 1793
From: Creek Nation,Barnard, Timothy
To: Washington, George


A talk from the heads of the Upper and lower Creeks by order of the Mad Dog of the Tuckebatchees given out at the Cussetau Square at a meeting of a number of the lower Creeks, this 21st of July 1793.

Cussitahs 3d July 1793.
We the heads of the Creek nation wish to acquaint your Excellency that we are just informed by a runner of our own people from the Chickesaw Nation that there was some of the Chickesaws just arrived who had been holding talks with Governor Blount and that from Governor Blount they came to Cumberland, and that they had agreed with Governor Blount to send six thousand men to station at the Mussell shoals on the Cherokee river, and that the Cumberland people had agreed to send five hundred more men to join the Chickesaws to station at a Fort in the Chickesaw nation, and that the Cumberland people had already sent off three pounds great guns to said fort and that five hundred men were to be there in a short time. We the heads of the Creek nation wish to hear from General Washington whether it is determined that Governor Blount and these Cumberland people should go on, or whether or not they are people that are under the government of General Washington or not: This we the heads of the nation would wish to know as quick as possible: We the heads of the Upper and lower Creeks wish to inform the President of the United States that we have given out talks to put a total stop to all our young men going out to commit any hostilities against Cumberland or Kentucky therefore if its the wish of the President of the United States, that his people and we the red people should be at peace, we hope he will immediately restrain Governor Blount and his people from joining the Chickasaws, ’tis not that we are in great dread of the consequences of those proceedings, but as we have had a long wish to settle all disputes, We hope that our friend and father General Washington still remains in the same opinion.
We the heads of the Creek nation likewise wish to inform the heads of Georgia that if they still have a wish to settle matters with the red people, we hope they will on seeing this immediately send off to Governor Blount to restrain his people till his Excellency General Washington’s pleasure is known.

Timothy Barnard.

